703 S.E.2d 156 (2010)
BANNER ELK 10, LLC f/k/a Boone Boys, LLC, Lawrence E. Suchman, Clifford L. Suchman and Martin W. Schlosberg
v.
SHAUNCO, INC. and Olin Wooten.
No. 160P10.
Supreme Court of North Carolina.
November 4, 2010.
Michael Shaun Lundy, Frank C. Wilson, Boone, for Shaunco, Inc. and Olin Wooten.

ORDER
Upon consideration of the petition filed by Defendants on the 13th of April 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."